By the Court :
An indictment for forgery must describe the instrument alleged to be forged specifically. In an indictment for larceny it is enough to set forth that bank notes of a general description, to a specific-amount in value, were stolen. It is not the specific character of the notes, but the theft, that constitutes the essence of the crime. In a prosecution for forgery it is different. The forged instrument must be set out, that* the court may determine advisedly whether the fabrication of it,constitute the crime inhibited by the-law. All the precedents are so, and so are the authorities. 6 Term, 162; 1 East, 180; Arch. C. L. 19. The judgment must be reversed.